 



EXHIBIT 10.1

BIG LOTS



--------------------------------------------------------------------------------

2005 LONG-TERM INCENTIVE PLAN

 



--------------------------------------------------------------------------------



 



--------------------------------------------------------------------------------

BIG LOTS
2005 LONG-TERM INCENTIVE PLAN



--------------------------------------------------------------------------------

ARTICLE I

ESTABLISHMENT AND PURPOSE

     1.1 Establishment. The Big Lots 2005 Long-Term Incentive Plan (“Plan”) is
hereby established by Big Lots, Inc. (“Company”), effective as of the date it is
approved by the Company’s shareholders (“Effective Date”).

     1.2 Purposes. The Plan is intended to promote the Company’s long-term
financial success and materially increase shareholder value by motivating
performance through incentive compensation. The Plan also is intended to
encourage Participants to acquire ownership interests in the Company, attract
and retain talented associates and enable Participants to participate in the
Company’s long-term growth and financial success.

ARTICLE II

DEFINITIONS

     When used in this Plan, the following terms have the meaning given to them
in this section unless another meaning is expressly provided elsewhere in this
Plan or required by the plain context in which it is used. When applying the
terms defined in this section and other terms used throughout the Plan, the form
of any term, phrase or word will, as appropriate, include any and all of its
forms.

     2.1 “Affiliate” means (1) a “parent” or a “subsidiary” of the Company, as
those terms are defined in Code §§424(e) and (f), respectively; and (2) any
other entity (other than the Company) regardless of its form that directly or
indirectly controls, is controlled by or is under common control with, the
Company within the meaning of Code §414(b) but substituting “50 percent” for
“80 percent” when determining controlling interest under Code §414(b).

     2.2 “Award” means any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit or Performance Unit granted to a Participant under the
Plan. At the Committee’s discretion, an Award may be granted as a
Performance-Based Award.

     2.3 “Award Agreement” means any written or electronic agreement granting an
Award to a Participant. Each Award Agreement will specify the Grant Date and
describe the terms and conditions imposed on the Award.

     2.4 “Beneficiary” means any person (or entity), who (or which) has been
designated by a Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the compensation or to exercise
the rights that are due or exercisable at the Participant’s death. If there is
no designated beneficiary, the term

 



--------------------------------------------------------------------------------



 



means any person or entity entitled by will or the applicable laws of descent
and distribution to receive such compensation.

     2.5 “Board of Directors” or “Board” means the Company’s board of directors.

     2.6 “Change in Control” means any one or more of the following events:
(1) any person or group [as defined for purposes of Section 13(d) of the
Exchange Act] becomes the beneficial owner of, or has the right to acquire (by
contract, option, warrant, conversion of convertible securities or otherwise),
20 percent or more of the outstanding equity securities of the Company entitled
to vote for the election of directors; (2) a majority of the Board of Directors
of the Company then in office is replaced within any period of two years or less
by directors not nominated and approved by a majority of the directors in office
at the beginning of such period (or their successors so nominated and approved),
or a majority of the Board of Directors at any date consists of persons not so
nominated and approved; or (3) the shareholders of the Company approve an
agreement to merge or consolidate with another corporation or an agreement to
sell or otherwise dispose of all or substantially all of the Company’s assets
(including, without limitation, a plan of liquidation). Provided, however, the
other provisions of this Section 2.6 notwithstanding, the term “Change in
Control” shall not mean any merger, consolidation, reorganization, or other
transaction in which the Company exchanges or offers to exchange newly-issued or
treasury Common Shares representing 20 percent or more, but less than
50 percent, of the outstanding equity securities of the Company entitled to vote
for the election of directors, for 51 percent or more of the outstanding equity
securities entitled to vote for the election of at least the majority of the
directors of a corporation other than the Company or an Affiliate (the “Acquired
Corporation”), or for all or substantially all of the assets of the Acquired
Corporation.

     2.7 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor, along with relevant rules, regulations and
authoritative interpretations the Internal Revenue Service issues.

     2.8 “Committee” means the Board committee to which the Board assigns the
responsibility of administering the Plan. The Committee shall consist of at
least three members of the Board, each of whom may serve on the Committee only
if the Board determines that he or she (1) is a “Non-employee Director” for
purposes of Rule 16b-3 under the Exchange Act, (2) satisfies the requirements of
an “outside director” for purposes of Code §162(m) and (3) qualifies as
“independent” in accordance with New York Stock Exchange listing standards.

     2.9 “Common Shares” means shares of the Company’s common shares, $0.01 par
value (as such par value may be amended from time to time), whether presently or
hereafter issued, and any other stock or security resulting from adjustment
thereof as described hereinafter, or the Common Shares of any successor to the
Company which is designated for the purpose of the Plan.

     2.10 “Covered Employee” means a Participant whose compensation in the year
of the expected payment of an Award will be subject to Code §162(m).

2



--------------------------------------------------------------------------------



 



     2.11 “Disability” means, with respect to ISOs, as that term is defined in
Code §22(e)(3), with respect to any Award (other than an ISO) that is not
subject to Code §409A, a physical or mental condition that, for more than six
consecutive months, renders the Participant incapable, with reasonable
accommodation, of performing his or her assigned duties on a full-time basis or,
with respect to any Award (that is not an ISO) that is subject to Code §409A, as
that term is defined under Code §409A.

     2.12 “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

     2.13 “Exercise Price” means the price, if any, a Participant must pay to
exercise an Award or the amount upon which the value of an Award is based.

     2.14 “Fair Market Value” means the volume-weighted average trading price of
a Common Share on any date for which it is relevant or, if a relevant date
occurs on a day other than a trading day, on the next trading day.

     2.15 “Grant Date” means the later of (1) the date the Committee establishes
the terms of an Award or (2) the date specified in the Award Agreement. In no
event may the Grant Date be earlier than the Effective Date.

     2.16 “Incentive Stock Option” or “ISO” means any Option granted under the
Plan that is designated as an “incentive stock option” within the meaning of
Code §422.

     2.17 “Non-Qualified Stock Option” or “NQSO” means an Option granted under
the Plan that (1) is not designated as an ISO or (2) an ISO that, for any reason
other than exercise, ceased to be an ISO.

     2.18 “Option” means a right to purchase Common Shares granted to a
Participant in accordance with Article VI. An Option may be either an ISO or
NQSO.

     2.19 “Option Period” means the period during which an Option may be
exercised.

     2.20 “Participant” means a person who satisfies the eligibility conditions
of Article V and to whom an Award has been granted by the Committee under the
Plan.

     2.21 “Performance-Based Award” means an Award granted subject to the terms
of Article X.

     2.22 “Performance Period” means the period (which, with respect to a
Covered Employee, may be no shorter than a fiscal quarter of the Company)
established by the Committee over which the Committee measures whether or not
Performance-Based Awards have been earned.

     2.23 “Performance Unit” means a right granted subject to the terms and
conditions established by the Committee under Article IX.

3



--------------------------------------------------------------------------------



 



     2.24 “Restricted Stock” means Common Shares granted subject to the terms
and conditions established by the Committee under Section 8.1.

     2.25 “Restricted Stock Unit” means an Award granted subject to the terms
and conditions established by the Committee under Section 8.2.

     2.26 “Restriction Period” means the period over which the Committee
measures whether terms and conditions (such as forfeitures) placed on Restricted
Stock or Restricted Stock Units have been met.

     2.27 “Rule 16b-3” means Rule 16b-3, as from time to time in effect and
applicable to the Plan and Participants, issued by the Securities and Exchange
Commission under Section 16 of the Exchange Act or any successor rule.

     2.28 “Stock Appreciation Right” or “SAR” means a right granted under
Article VII.

     2.29 “Termination of Employment” means the occurrence of any act or event
that causes a Participant to cease being an employee of the Company or of any
Affiliate, including, without limitation, death, Disability, dismissal,
severance at the election of the Participant, or severance as a result of the
discontinuance, liquidation, sale, or transfer by the Company or its Affiliates
of a business owned or operated by the Company or any Affiliate. With respect to
any person who is not an employee of the Company or any Affiliate (such as an
eligible consultant as determined in accordance with Article V), the Award
Agreement shall establish what act or event shall constitute a Termination of
Employment for purposes of the Plan. A Termination of Employment shall occur
with respect to an employee who is employed by an Affiliate if the Affiliate
shall cease to be an Affiliate and the Participant shall not immediately
thereafter become an employee of the Company or an Affiliate.

     2.30 “Vesting Acceleration Feature” means a term in an Award Agreement
that, upon achievement and certification of performance goals set forth in
Section 10.3, causes restrictions imposed on Restricted Stock or Restricted
Stock Units to accelerate.

ARTICLE III

ADMINISTRATION

     3.1 Committee Duties. The Committee is granted all powers appropriate and
necessary to administer the Plan. Consistent with the Plan’s purpose, the
Committee may adopt, amend and rescind rules and regulations relating to the
Plan to the extent appropriate to protect the Company’s interests and the Plan’s
purpose and has complete discretion to make all other decisions necessary or
advisable for the administration and interpretation of the Plan. Any action by
the Committee will be final, binding and conclusive for all purposes and upon
all Participants and Beneficiaries. Also, the Committee (or the Board, as
appropriate) may revoke or amend the Plan and Award Agreements without any
additional consideration to affected Participants, to the extent necessary to
avoid penalties under Code §409A, even if that revocation or those

4



--------------------------------------------------------------------------------



 



amendments reduce, restrict or eliminate rights granted under the Plan or Award
Agreement (or both) before the amendments, although the Company or the Committee
may (but neither is required to) reimburse an affected Participant for any
diminution in the value of an Award associated with any such change.

     3.2 Restrictions on Reload/Repricing. Regardless of any other provision of
this Plan (1) without the prior approval of the shareholders, neither the
Company nor the Committee may reprice or grant any Award in connection with the
cancellation of a previously granted Award if the Exercise Price of the later
granted Award is less than the Exercise Price of the earlier granted Award and
(2) no Participant will be entitled (and no Committee discretion may be
exercised to extend to any Participant) an automatic grant of additional Awards
in connection with the exercise of an Option or otherwise.

     3.3 Committee Actions. The Committee may authorize any one or more of its
members or an officer of the Company to execute and deliver documents on behalf
of the Committee. The Committee may allocate among one or more of its members,
or may delegate to one or more of its agents, such duties and responsibilities
as it determines. However, the Committee may not delegate any duties required to
be administered by the Committee to comply with Code §162(m) or any applicable
law.

     3.4 Deferral of Awards. In its discretion, the Committee may permit any
Participant to defer recognition of any Award through any means that is
acceptable to it and which is consistent with Code §409A.

ARTICLE IV

SHARES SUBJECT TO PLAN

     4.1 Number of Shares. Subject to Section 4.7, the total number of Common
Shares reserved and available for distribution pursuant to Awards shall be the
sum of (1) 1,250,000 newly issued shares, plus (2) any remaining shares
available for issuance under the Company’s 1996 Performance Incentive Plan on
December 30, 2005, plus (3) an additional .75 percent of the total number of
issued Common Shares (including treasury shares) as of the start of each of the
Company’s fiscal years (currently comprised of a 52/53-week period which ends on
the Saturday nearest to January 31) that the Plan is in effect (including shares
exchanged when exercising Options). Such shares may consist, in whole or in
part, of authorized and unissued shares or shares acquired from a third party.
In any event, the total of Awards under this Plan, the 1996 Performance
Incentive Plan, the Consolidated Stores Corporation Executive Stock Option and
Stock Appreciation Rights Plan and the Director Stock Option Plan shall not
exceed 15 percent of the total Common Shares issued and outstanding (including
treasury shares) as of any date.

     4.2 Unfulfilled Awards. Any Common Shares subject to an Award that, for any
reason, is forfeited, cancelled, terminated or relinquished may again be the
subject of an Award. Notwithstanding the foregoing, the following shares shall
not become available again for issuance as an Award: (1) Common Shares tendered
by Participants as

5



--------------------------------------------------------------------------------



 



full or partial payment to the Company upon exercise of Awards granted under
this Plan; (2) Common Shares reserved for issuance upon grant of SARs, to the
extent the number of reserved shares exceeds the number of shares actually
issued upon exercise of the SARs, and (3) Common Shares withheld by, or
otherwise remitted to, the Company to meet the obligations described in
Section 13.4.

     4.3 Restrictions on Common Shares. Common Shares issued upon exercise of an
Award shall be subject to the terms and conditions specified herein and to such
other term and conditions as the Committee, in its discretion, may determine or
provide in the Award Agreement. The Company shall not be required to issue or
deliver any certificates for Common Shares, cash or other property prior to
(1) the completion of any registration or qualification of such shares under
federal, state or other law or any ruling or regulation of any government body
which the Committee determines to be necessary or advisable; and (2) the
satisfaction of any applicable withholding obligation in order for the Company
or an Affiliate to obtain a deduction or discharge its legal obligation with
respect to the exercise of an Award. The Company may cause any certificate (or
other representation of title) for any Common Shares to be delivered to be
properly marked with a legend or other notation reflecting any limitations on
transfer of such Common Shares as provided in this Plan or as the Committee may
otherwise require. The Committee may require any person exercising an Award to
make such representations and furnish such information as the Committee may
consider appropriate in connection with the issuance or delivery of the Common
Shares in compliance with applicable law or otherwise.

     4.4 Restrictions on Full Value Awards. The maximum aggregate number of
shares of Restricted Stock, Restricted Stock Units and Performance Units that
may be issued under this Plan shall not exceed 33? percent of all awards granted
pursuant to this Plan.

     4.5 ISO Restriction. The maximum aggregate number of shares that may be
granted under this Plan through the exercise of ISOs shall be five million
(5,000,000).

     4.6 Shareholder Rights. Except as expressly provided in the Plan or Award
Agreement, no Participant will have any rights as a shareholder with respect to
Common Shares subject to an Award until, after proper transfer of the Common
Shares subject to the Award or other action required, the shares have been
recorded on the Company’s official shareholder records as having been issued and
transferred. Upon grant of Restricted Stock, or exercise of an Option or a SAR,
or payment of any other Award or any portion thereof to be made in Common
Shares, the Company will have a reasonable period (but not more than
2-1/2 months after the exercise or settlement date) in which to issue and
transfer the shares, and the Participant will not be treated as a shareholder
for any purpose whatsoever prior to such issuance and transfer, except as
provided in the Plan or Award Agreement. Unless specifically provided in the
Plan or Award Agreement, no adjustment shall be made for cash dividends or other
rights for which the record date is prior to the date such shares are recorded
as issued and transferred in the Company’s official shareholder records.

6



--------------------------------------------------------------------------------



 



     4.7 Effect of Certain Changes. In the event of any Company share dividend,
share split, combination or exchange of Common Shares, recapitalization or other
change in the capital structure of the Company, corporate separation, or
division of the Company (including, but not limited to, a split-up, spin-off,
split-off or distribution to Company shareholders other than a normal cash
dividend), reorganization, rights offering, a partial or complete liquidation,
or any other corporate transaction, Company securities offering, or event
involving the Company and having an effect similar to any of the foregoing, the
Committee may make appropriate adjustments or substitutions as described below
in this section. The adjustments or substitutions may relate to the number of
Common Shares available for Awards under the Plan, the number of Common Shares
covered by outstanding Awards, the exercise price per share of outstanding
Awards and any other characteristics or terms of the Awards as the Committee may
deem necessary or appropriate to reflect equitably the effects of such changes
to the Participants.

ARTICLE V

ELIGIBILITY

     5.1 Eligibility. In the Committee’s discretion, any salaried employee,
consultant or advisor to the Company or its Affiliates (other than a member of
the Board who also is not a salaried employee) may be a Participant, provided
such eligibility would not jeopardize the Plan’s compliance with Rule 16b-3
under the Exchange Act or any successor rule. For purposes of this Plan, a
consultant or advisor shall be eligible only if bona fide services are being
rendered pursuant to a valid written agreement between the consultant or advisor
and the Company, and the services rendered are not in connection with the offer
or sale of securities in a capital-raising transaction and do not directly or
indirectly promote or maintain a market for the Company’s securities. However,
and unless otherwise permitted under Code §409A, no Award subject to Code §409A
may be granted to any person who is performing services for an entity that is
not an affiliate of the Company within the meaning of Code §§414(b) and (c).

     5.2 Conditions of Participation. By accepting an Award, each Participant
agrees in his or her own behalf and in behalf of his or here Beneficiaries
(1) to be bound by the terms of the Award Agreement and the Plan and (2) that
the Committee (or the Board) may amend the Plan and the Award Agreement without
any additional consideration to the extent necessary to avoid penalties arising
under Code §409A, even if those amendments reduce, restrict or eliminate rights
or Awards granted under the Plan or an Award Agreement (or both) before those
amendments, although the Company or the Committee may (but neither is required
to) reimburse an affected Participant or Beneficiary for any diminution in the
value of an Award associated with any such change.

7



--------------------------------------------------------------------------------



 



ARTICLE VI

OPTIONS

     6.1 Grant of Options. Except as provided in Secion 4.5, the Committee may
grant Options at any time during the term of this Plan. However:

          (1) No Option intended to be an ISO may be granted more than seven
years after the earlier of the date the Board adopts the Plan or the date the
Plan is approved by the Company’s shareholders.

          (2) Only a person who is a common-law employee of the Company, or an
Affiliate on the Grant Date, may be granted an ISO. Any Option that is not
designated as an ISO or which does not qualify as an ISO will be a NQSO.

     6.2 Terms and Conditions. Options shall be subject to the terms and
conditions specified in the Award Agreement, including:

          (1) Exercise Price. The Exercise Price shall not be less than
(a) 100 percent of Fair Market Value on the Grant Date or (b) 110 percent of
Fair Market Value on the Grant Date in the case of an ISO granted to an
individual (a “10 percent Owner”) who owns or who is deemed to own shares
possessing more than 10 percent of the combined voting power of all classes of
shares of the Company or any Affiliate.

          (2) Option Period. The Option Period of each Option will be specified
in the Award Agreement, provided that no Option shall be exercisable fewer than
six months after the Grant Date or more than ten years after the Grant Date
(five years in the case of an ISO granted to a 10 percent Owner).

          (3) Exercisability. Subject to Article X, an Option shall be
exercisable under terms specified in the Award Agreement. The Committee may
provide in the Award Agreement for an accelerated exercise of all or part of an
Option upon specified events or conditions, including one or more of the
performance goals listed in Section 10.3. Also, the Committee may accelerate the
exercisability of all or part of any Option at any time. The aggregate Fair
Market Value (determined at the Grant Date) of the Common Shares subject to ISOs
that are exercisable for the first time during any calendar year shall not
exceed $100,000, calculated under Code §422.

          (4) Method of Exercise. Subject to the provisions of this Article VI
and the Award Agreement, a Participant may exercise Options, in whole or in
part, during the Option Period by giving written notice of exercise on a form
provided by the Committee specifying the number of whole Common Shares subject
to the Option to be purchased. Such notice must be accompanied by payment of the
Exercise Price by cash or certified check or other form of payment acceptable to
the Committee at the time of exercise, including (a) delivering Common Shares
already owned by the Participant (for any minimum period

8



--------------------------------------------------------------------------------



 



required by the Committee) having a total Fair Market Value on the date of
delivery equal to the Exercise Price; (b) the delivery of cash by a
broker-dealer as a “cashless” exercise, provided this method of payment may not
be used by an executive officer of the Company to the extent it would violate
applicable provisions of the Sarbanes-Oxley Act of 2002; (c) withholding by the
Company of Common Shares subject to the Option having a total Fair Market Value
as of the date of exercise equal to the Exercise Price; or (d) any combination
of the foregoing.

     6.3 Effect of Termination of Employment. Unless otherwise specifically
provided in an Award Agreement or determined by the Committee, any exercisable
Options held by a Participant who Terminates Employment (1) because of death or
Disability may be exercised until the earlier of one year after Termination of
Employment or the expiration date specified in the Award Agreement or (2) for
any reason other than death or Disability may be exercised until the earlier of
90 days after Termination of Employment or the expiration date specified in the
Award Agreement.

     6.4 Notice of Disposition of Common Shares Prior to the Expiration of
Specified ISO Holding Periods. The Committee may require that a Participant
exercising an ISO give a written representation, satisfactory in form and
substance, upon which the Company may rely, that the Participant will report to
the Company any disposition of Common Shares acquired through exercise of an ISO
before expiration of the holding periods specified by Code §422(a)(1).

ARTICLE VII

STOCK APPRECIATION RIGHTS

     7.1 Grant of SARs. The Committee may grant SARs at any time during the term
of this Plan, either alone or in tandem with other Awards. If all the terms and
conditions specified in the Award Agreement are met, the Participant may
exercise the SAR and receive Common Shares under the procedures described in
this section.

     7.2 Terms and Conditions. SARs shall be subject to the terms and conditions
specified in the Award Agreement, including:

          (1) Exercise Price. The Exercise Price may not be less than
100 percent of Fair Market Value on the Grant Date.

          (2) Period and Exercise. The Award Agreement will specify the period
over which a SAR may be exercised and the terms and conditions that must be met
before it may be exercised. The Committee may provide in the Award Agreement for
an accelerated exercise of all or part of a SAR upon specified events or
conditions, including one or more of the performance goals listed in
Section 10.3. Also, the Committee may accelerate the exercisability of all or
part of any SAR. A Participant may exercise a SAR giving written notice of

9



--------------------------------------------------------------------------------



 



exercise on a form acceptable to the Committee specifying the portion of the SAR
being exercised.

          (3) Settlement. When a SAR is exercised, the Participant shall be
entitled to receive a number of Common Shares (or, if permitted by rules issued
under Code §409A, cash) equal to the excess of Fair Market Value on the date of
exercise over the Exercise Price multiplied by the number of SARs being settled
and divided by the Fair Market Value of one Common Share on the date of
exercise. Also, and unless permitted by rules issued under Code §409A, neither
the Company nor an Affiliate may repurchase the Common Shares delivered in
settlement of a SAR or enter into an arrangement that has a similar effect.

     7.3 Effect of Termination of Employment. Unless otherwise specifically
provided in an Award Agreement or determined by the Committee, any exercisable
SARs held by a Participant who Terminates Employment (1) because of death or
Disability may be exercised until the earlier of one year after Termination of
Employment or until the expiration date specified in the Award Agreement or
(2) for any reason other than death or Disability, may be exercised the earlier
of 90 days after Termination of Employment or the expiration date specified in
the Award Agreement.

ARTICLE VIII

RESTRICTED STOCK/RESTRICTED STOCK UNITS

     8.1 Restricted Stock. Except as provided in Section 4.4, the Committee may
grant Restricted Stock at any time during the term of this Plan.

          (1) Restricted Stock Grant, Awards and Certificates. Each Participant
receiving a Restricted Stock Award shall be issued a certificate (or other
representation of title) in respect of such Restricted Stock. That certificate
shall be registered in the name of such Participant and shall bear an
appropriate legend describing the terms, conditions and restrictions applicable
to such Award as determined by the Committee. The Committee, in its discretion,
may distribute the certificate to the Participant or require that the
certificate be held in escrow by the Company until the Restriction Period lapses
and, as a condition of receiving any Restricted Stock Award, the Participant
delivers a share power, endorsed in blank, relating to the Common Shares
underlying the Restricted Stock Award.

          (2) Terms and Conditions. Restricted Stock shall be subject to such
terms and conditions as specified in the Award Agreement, including:

               (a) Restrictions. The Award Agreement will specify the
Restriction Period and the terms and conditions that must be met if the
Restricted Stock is to be earned. These may include an acceleration of the
Restriction Period based on one or more of the performance goals listed in
Section 10.3. Also, Restricted Stock maybe earned over a period of time

10



--------------------------------------------------------------------------------



 



no shorter than three years from the Grant Date unless the Committee specifies
otherwise in the Award Agreement.

               (b) Rights. Except as provided in Section 13.7 during the
Restriction Period, a Participant receiving a Restricted Stock Award will have,
with respect to the Restricted Stock, all of the rights of a shareholder of the
Company holding the class of Common Shares that is the subject of the Restricted
Stock, including, if applicable, the right to vote the shares and the right to
receive any cash dividends. However, any dividends paid on Restricted Stock held
in escrow also will be held in escrow and either will be paid to the Participant
or forfeited at the end of the Restriction Period, depending on whether the
Restricted Stock on which they were paid is earned or forfeited. Also, any stock
dividends will be subject to the same restrictions that affect the Restricted
Stock with respect to which the dividend was paid. Dividends paid out of escrow
will be treated as remuneration for employment unless an election has been made
under Section 13.17.

               (c) Forfeiture. Unless otherwise specifically provided in the
Award Agreement, all Restricted Stock will be forfeited if the Participant
Terminates Employment before the end of the Restriction Period or if applicable
terms and conditions have not been met at the end of the Restriction Period. If
forfeited Restricted Stock was held in escrow during the Restriction Period, it
will be released from escrow. If forfeited Restricted Stock was issued to the
Participant, the share certificates will be returned and cancelled.

               (d) Settlement. If all terms and conditions imposed on the
Restricted Stock Award are met, unlegended certificates (or other representation
of title) for such Common Shares shall be delivered to the Participant.

               (e) Price. The Committee may require a Participant to pay a
stipulated purchase price for each share of Restricted Stock.

     8.2 Restricted Stock Units. Except as provided in Section 4.4, the
Committee may grant Restricted Stock Units at any time during the term of this
Plan. Restricted Stock Units shall be subject to the terms and conditions
specified in the Award Agreement, including:

          (1) Restrictions. The Award Agreement will specify the restriction
Period and the terms and conditions that must be met if the Restricted Stock
Units are to be earned. These may include an acceleration of the Restriction
Period based on one or more of the performance goals listed in Section 10.3.

11



--------------------------------------------------------------------------------



 



          (2) Rights. During the Restriction Period, a Participant receiving a
Restricted Stock Unit Award will not have, with respect to the Restricted Stock
Unit, any of the rights of a shareholder of the Company.

          (3) Forfeiture. Unless otherwise specifically provided in the Award
Agreement, all Restricted Stock Units will be forfeited if the Participant
Terminates Employment before the end of the Restriction Period or if applicable
terms and conditions have not been met at the end of the Restriction Period.

          (4) Settlement. On the day when all terms and conditions imposed on
the Restricted Stock Unit Award and specified in the Award Agreement have been
met at the end of the Restriction Period, the Committee, in its discretion, will
issue (as soon as practicable) unlegended certificates (or other representation
of title) for Common Shares equal to the number of Restricted Stock Units to be
settled, redeem the Restricted Stock Units for cash equal to the Fair Market
Value (as of the last day of the Restriction Period) of the Restricted Stock
Units being settled or deliver any combination of unlegended certificates or
cash to the Participant having an aggregate value equal to the Restricted Stock
Units being settled.

ARTICLE IX

PERFORMANCE UNITS

     9.1 Grant of Performance Units. Except as provided in Section 4.4, the
Committee may grant Performance Units at any time during the term of the Plan.

     9.2 Terms and Conditions. The Committee may, in its discretion, grant
Performance Units to Participants. Performance Units may be subject to any terms
and conditions, including vesting, that the Committee specifies in the Award
Agreement and to the terms of the Plan. Performance Units may constitute
Performance-Based Awards, as described in Article X. The Award Agreement will
state the form in which the Performance Unit is to be settled and when the
Performance Unit will be settled. Common Shares issued through a Performance
Unit Award may be issued with or without payment by the Participant as required
by applicable law or any other consideration specified by the Committee.

     9.3 Settling Performance Units. One Common Share will be issued for each
Performance Unit to be settled unless the Award Agreement provides for
settlement in cash or partially in cash and partially in Common Shares. If all
or part of any Performance Unit Award is to be settled in cash, the amount
distributed will be the Fair Market Value (as of the settlement date specified
in the Award Agreement) of the number of Common Shares that otherwise would have
been distributed to settle the Performance Unit.

12



--------------------------------------------------------------------------------



 



     9.4 Forfeiture. Unless otherwise specifically provided in the Award
Agreement, all Performance Units will be forfeited if the Participant Terminates
Employment before meeting all applicable terms and conditions.

ARTICLE X

PERFORMANCE-BASED AWARDS

     10.1 Grant of Performance-Based Awards. Any Award may be granted in a form
that qualifies as “performance based compensation” as defined under Code
§162(m). As determined by the Committee, in its sole discretion, either the
granting or vesting of Performance-Based Awards will be based on achieving one
or more (or any combination of) performance objectives derived from the criteria
listed below over the Performance Period established by the Committee.

     10.2 Establishing Objectives. With respect to Performance-Based Awards, the
Committee will establish in writing the performance objectives to be applied and
the Performance Period over which their achievement will be measured, the method
for computing the value of the Award that may be earned if (and to the extent
that) those performance objectives are met and the Participants or class of
Participants to which the performance objectives apply. Performance objectives
will be established in writing no later than 90 days after the beginning of the
applicable Performance Period (but in no event after 25 percent of the
Performance Period has elapsed).

     10.3 Performance Goals. Performance criteria imposed on Performance-Based
Awards will be derived using the accounting principles generally accepted in the
United States of America and will be reported or appear in the Company’s
periodic filings with the Securities Exchange Commission (including Forms 10-Q
and 10-K) or the Company’s annual report to shareholders and will be derived
from one or more (or any combination of one or more) of the following:

          (1) Income (Loss) per common share from continuing operations; or

          (2) Income (Loss) per common share from income; or

          (3) Operating profit (loss), Operating income (loss), or Income (Loss)
from operations (as the case may be); or

          (4) Income (Loss) from continuing operations before unusual or
infrequent items; or

          (5) Income (Loss) from continuing operations; or

          (6) Income (Loss) from continuing operations before income taxes; or

          (7) Income (Loss) from continuing operations before extraordinary item
and/or cumulative effect of a change in accounting principle (as the case may
be); or

13



--------------------------------------------------------------------------------



 



          (8) Income (Loss) before extraordinary item and/or cumulative effect
of a change in accounting principle (as the case may be); or

          (9) Net income (loss); or

          (10) Income (Loss) before other comprehensive income (loss); or

          (11) Comprehensive income (loss); or

          (12) Income (Loss) before interest and income taxes (sometimes
referred to as “EBIT”); or

          (13) Income (Loss) before interest, income taxes, depreciation and
amortization (sometimes referred to as “EBITDA”); or

          (14) Any other objective and specific income (loss) category or
non-GAAP financial measure that appears as a line item in the Company’s periodic
filings with the Securities and Exchange Commission or the annual report to
shareholders; or

          (15) Any of items (3) through (14) on a weighted average common shares
outstanding basis; or

          (16) Any of items (1) through (14) on a diluted basis as defined in
the Financial Accounting Standards Board (“FASB”) Statement of Financial
Accounting Standards (“SFAS”) No. 128 including authoritative interpretations or
amendments thereof which may be issued from time to time as long as such
interpretations or amendments are utilized on the consolidated statements of
operations or statement of operations, as applicable, or in the notes to the
consolidated financial statements; or

          (17) Common stock price; or

          (18) Total shareholder return expressed on a dollar or percentage
basis as is customarily disclosed in the proxy statement accompanying the notice
of annual meetings of shareholders; or

          (19) Percentage increase in comparable store sales; or

          (20) Gross profit (loss) or gross margin (loss) (as the case may be);
or

          (21) Economic value added; or

          (22) Any of items (1) through (21) with respect to any subsidiary,
Affiliate, business unit, business group, business venture or legal entity,
including any combination thereof, or controlled directly or indirectly by the
Company whether or not such information is included in the Company’s annual
report to shareholders, proxy statement or notice of annual meeting of
shareholders; or

14



--------------------------------------------------------------------------------



 



          (23) Any of items (1) through (21) above may be determined before or
after a minority interest’s share as designated by the Committee; or

          (24) Any of items (1) through (21) above with respect to the period of
service to which the performance goal relates whether or not such information is
included in the Company’s periodic filings, annual report to shareholders, proxy
statement or notice of annual meetings of shareholders; or

          (25) Total shareholder return ranking position meaning the relative
placement of the Company’s total shareholder return [as determined in
(18) above] compared to those publicly held companies in the Company’s peer
group as established by the Committee prior to the beginning of a vesting period
or such later date as permitted under the Code. The peer group shall be
comprised of not less than eight and not more than sixteen companies, including
the Company.

          (26) With respect to items (1), (2), (15) and (16) above, other
terminology may be used for “income (loss) per common share” (such as “Basic
EPS,” “earnings per common share,” “diluted EPS,” or “earnings per common
share-assuming dilution”) as contemplated by SFAS No. 128, as amended, revised
or superseded;

The Committee in its sole discretion, in setting the performance goals in the
time prescribed in Section 10.2 may provide for the making of equitable
adjustments (including the income tax effects attributable thereto), singularly
or in combination, to the goals/targets in recognition of unusual or
non-recurring events or transactions for the following qualifying objective
items:

          (27) Asset impairments as described in SFAS No. 144, as amended,
revised or superseded; or

          (28) Costs associated with exit or disposal activities as described by
SFAS No. 146, as amended, revised or superseded; or

          (29) Amortization costs associated with the acquisition of goodwill or
other intangible assets, as described by SFAS No. 142, as amended, revised or
superseded; or

          (30) Merger integration costs; or

          (31) Merger transaction costs; or

          (32) Any profit or loss attributable to the business operations of a
reportable segment as described by SFAS No. 131 as amended, revised or
superseded; or

          (33) Any profit or loss attributable to a reportable segment as
described by SFAS No. 131, as amended, revised or superseded or an entity or
entities acquired during the period of service to which the performance goal
relates; or

15



--------------------------------------------------------------------------------



 



          (34) Tax settlements; or

          (35) Any extraordinary item, event or transaction as described in
Accounting Principles Board Opinion (“APB”) No. 30, as amended, revised or
superseded; or

          (36) Any unusual in nature, or infrequent in occurrence items, events
or transactions (that are not “extraordinary” items) as described in APB No. 30,
as amended, revised or superseded; or

          (37) Any other non-recurring items or other non-GAAP financial
measures (not otherwise listed); or

          (38) Any change in accounting as described in APB No. 20, as amended,
revised or superseded; or

          (39) Unrealized gains or losses on investments in debt and equity
securities as described in SFAS No. 115, as amended, revised or superseded; or

          (40) Any gain or loss recognized as a result of derivative instrument
transactions or other hedging activities as described in SFAS No. 133, as
amended, revised or superseded; or

          (41) Stock-based compensation charges as described in SFAS No. 123, as
amended, revised or superseded; or

          (42) Any gain or loss as reported as a component of other
comprehensive income as described in SFAS No. 130, as amended, revised or
superseded; or

          (43) Any gain or loss as a result of a direct or indirect guarantee,
as described in FASB Interpretations (“FIN”) No. 45, as amended, revised or
superseded; or

          (44) Any gain or loss as the result of the consolidation of a variable
interest entity as described in FIN No. 46, as amended, revised or superseded;
or

          (45) Any gain or loss as a result of litigation or lawsuit settlement
(including class action lawsuits); or

          (46) Any charges associated with the early retirement of debt
obligations.

     10.4 Certification of Performance Goals. Any Award intended to qualify as
“performance based compensation” as defined under Code §162(m) shall not be paid
until the Committee certifies in writing that the performance goals and any
other material terms were in fact satisfied. In the manner required by Code
§162(m), the Committee shall, promptly after the date on which the necessary
financial and other information for a

16



--------------------------------------------------------------------------------



 



particular Performance Period becomes available, certify the extent to which
performance goals have been achieved with respect to any Award intended to
qualify as “performance-based compensation” under Code §162(m). In addition, the
Committee may, in its discretion, reduce or eliminate the amount of any Award
payable to any Participant, based on such factors as the Committee may deem
relevant.

     10.5 Limitation on Awards. The following limits, which are subject to
automatic adjustment under Section 4.7, will apply to Performance-Based Awards:

          (1) In no event may the number of Restricted Stock shares awarded to
any Covered Employee for any fiscal year exceed 2,000,000 Common Shares.

          (2) During any three consecutive calendar-year period, the maximum
number of Common Shares for which Options and SARs, in the aggregate, may be
granted to any Covered Employee may not exceed 3,000,000 Common Shares. If an
Option is cancelled, the cancelled Option continues to be counted against the
maximum number of shares for which Options may be granted to the Covered
Employee under the Plan.

          (3) For Performance Unit Awards that are intended to be
“performance-based compensation” [as that term is used in Code §162(m)[, no more
than $6,000,000 may be subject to such Awards granted to any Covered Employee
during any three consecutive calendar-year period.

ARTICLE XI

CHANGE IN CONTROL PROVISIONS

     11.1 Impact of Event. Notwithstanding any other provision of the Plan to
the contrary and unless otherwise specifically provided in an Award Agreement,
in the event of a Change in Control:

          (1) Any Options and SARs outstanding as of the date of such Change in
Control and not then exercisable shall become fully exercisable to the full
extent of the original grant;

          (2) All remaining Restriction Periods shall be accelerated and any
remaining restrictions applicable to any Restricted Stock Awards shall lapse and
such Restricted Stock shall become free of all restrictions and become fully
vested and transferable to the full extent of the original grant;

          (3) All remaining Restriction Periods shall be accelerated and any
remaining restrictions applicable to any Restricted Stock Unit shall lapse and
such Restricted Stock Unit shall become free of all restrictions and become
fully vested and transferable to the full extent of the original grant (i.e.,
the Restriction Period shall lapse); and

17



--------------------------------------------------------------------------------



 



          (4) Any performance goal or other condition with respect to any
Performance Units shall be deemed to have been satisfied in full, and the Common
Shares or cash subject to such Award shall be fully distributable.

     11.2 Effect of Code §280G. Except as otherwise provided in the Award
Agreement or any other written agreement between the Participant and the Company
or any Affiliate in effect on the date of the Change in Control, if the sum (or
value) due under Section 11.1 that are characterizable as parachute payments,
when combined with other parachute payments attributable to the same Change in
Control, constitute “excess parachute payments” as defined in Code §280G(b)(1),
the entity responsible for making those payments or its successor or successors
(collectively, “Payor”) will reduce the Participant’s benefits under this Plan
by the smaller of (1) the value of the sum or the value of the payments due
under Section 11.1 or (2) the amount necessary to ensure that the Participant’s
total “parachute payment” as defined in Code §280G(b)(2)(A) under this and all
other agreements will be $1.00 less than the amount that would generate an
excise tax under Code §4999. If the reduction described in the preceding
sentence applies, within 10 business days of the effective date of the event
generating the payments, the Payor will apprise the Participant of the amount of
the reduction (“Notice of Reduction”). Within 10 business days of receiving that
information, the Participant may specify how (and against which benefit or
payment source, including benefits and payment sources other than this
Agreement) the reduction is to be applied (“Notice of Allocation”). The Payor
will be required to implement these directions within 10 business days of
receiving the Notice of Allocation. If the Payor has not received a Notice of
Allocation from the Participant within 10 business days of the date of the
Notice of Reduction or if the allocation provided in the Notice of Allocation is
not sufficient to fully implement the reduction described in this section, the
Payor will apply the reduction described in this section proportionately based
on the amounts otherwise payable under Section 11.1 or, if a Notice of
Allocation has been returned that does not sufficiently implement the reduction
described in this section, on the basis of the reductions specified in the
Notice of Allocation.

ARTICLE XII

PROVISIONS APPLICABLE TO COMMON SHARES ACQUIRED UNDER THIS PLAN

     Except to the extent required by applicable securities laws, none of the
Company, an Affiliate or the Committee shall have any duty or obligation to
affirmatively disclose material information to a record or beneficial holder of
Common Shares or an Award, and such holder shall have no right to be advised of
any material information regarding the Company or any Affiliate at any time
prior to, upon or in connection with receipt or the exercise or distribution of
an Award. The Company makes no representation or warranty as to the future value
of the Common Shares that may be issued or acquired under of the Plan.

18



--------------------------------------------------------------------------------



 



ARTICLE XIII

MISCELLANEOUS

     13.1 Amendment, Alteration and Termination. The Board may amend, alter or
terminate the Plan at any time, but no amendment, alteration or termination
shall be made which would impair the rights of a Participant under an Award
theretofore granted without the Participant’s consent. Notwithstanding the
immediately preceding sentence, an amendment may be made to (1) cause the Plan
to comply with applicable law (including, but not limited to, any changes needed
to comply with Code §409A), (2) permit the Company, or an Affiliate a tax
deduction under applicable law, or (3) avoid an expense charge to the Company or
an Affiliate. The Committee may amend, alter or terminate any Award Agreement
prospectively or retroactively, on the same conditions and limits (and
exceptions to limitations) that apply to the Board and further subject to any
approval or limitations the Board may impose. Notwithstanding the foregoing, any
material amendments to the Plan or any Award Agreement shall require shareholder
approval to the extent required by the rules of the New York Stock Exchange or
other national securities exchange or market that regulates the securities of
the Company.

     13.2 Unfunded Status of Plan. It is intended that the Plan be an “unfunded”
plan for incentive compensation. The Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver Common Shares or make payments; provided, however, that, unless the
Committee otherwise determines, the existence of such trusts or other
arrangements is consistent with the “unfunded” status of the Plan.

     13.3 No Additional Obligation. Nothing contained in the Plan shall prevent
the Company or an Affiliate from adopting other or additional compensation or
benefit arrangements for its employees.

     13.4 Withholding. As soon as practicable after the date as of which the
amount first becomes includible in the gross income of the Participant (but no
later than the last business day of the calendar quarter during which the amount
first becomes includible in gross income), the Participant shall pay to the
Company or an Affiliate (or other entity identified by the Committee), or make
arrangements satisfactory to the Company or other entity identified by the
Committee regarding the payment of any federal, state, or local taxes of any
kind (including any employment taxes) required by law to be withheld with
respect to such income. The obligations of the Company under the Plan shall be
conditional on such payment or arrangements, and the Company and its Affiliates
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment otherwise due to the Participant. Subject to approval by the
Committee, a Participant may elect to have such tax withholding obligation
satisfied, in whole or in part, by (1) authorizing the Company to withhold from
the Common Shares to be issued pursuant to any Award a number of Common Shares
with an aggregate Fair Market Value (as of the date the withholding is effected)
that would satisfy the required statutory minimum (but no more than such
required minimum) with respect to the Company’s withholding obligation or
(2) transferring to the Company Common Shares owned by the Participant

19



--------------------------------------------------------------------------------



 



with an aggregate Fair Market Value (as of the date the withholding is effected)
that would satisfy the required statutory minimum (but no more than such
required minimum) with respect to the Company’s withholding obligation.

     13.5 Controlling Law. The Plan and all Awards made and actions taken
thereunder shall be governed by and construed in accordance with the laws of
Ohio (other than its law respecting choice of laws). The Plan shall be construed
to comply with all applicable law and to avoid liability (other than a liability
expressly assumed under the Plan or an Award Agreement) to the Company, an
Affiliate or a Participant. In the event of litigation arising in connection
with actions under the Plan, the parties to such litigation shall submit to the
jurisdiction of courts located in Franklin County, Ohio or to the federal
district court that encompasses that county.

     13.6 Offset. Any amounts owed to the Company or an Affiliate by the
Participant of whatever nature may be offset by the Company from the value of
any Award to be transferred to the Participant, and no Common Shares, cash or
other thing of value under this Plan or an Award Agreement shall be transferred
unless and until all disputes between the Company and the Participant have been
fully and finally resolved and the Participant has waived all claims to such
against the Company or an Affiliate. However, no waiver of any liability (or the
right to apply the offset described in this section) may be inferred because the
Company pays an Award to a Participant with an outstanding liability owed to the
Company or an Affiliate.

     13.7 Nontransferability; Beneficiaries. No Award or Common Shares subject
to an Award shall be assignable or transferable by the Participant otherwise
than by will or the laws of descent and distribution or pursuant to a
beneficiary designation, and Awards shall be exercisable during the
Participant’s lifetime only by the Participant (or by the Participant’s legal
representatives in the event of the Participant’s incapacity). Each Participant
may designate a Beneficiary to exercise any Option or SAR or receive any Award
held by the Participant at the time of the Participant’s death or to be assigned
any other Award outstanding at the time of the Participant’s death. No Award or
Common Shares subject to an Award shall be subject to the debts of a Participant
or Beneficiary or subject to attachment or execution or process in any court
action or proceeding unless otherwise provided in this Plan. If a deceased
Participant has named no Beneficiary, any Award held by the Participant at the
time of death shall be transferred as provided in his or her will or by the
applicable laws of descent and distribution. Except in the case of the
Participant’s incapacity, only the Participant may exercise an Option or SAR.

     13.8 No Rights with Respect to Continuance of Employment. Nothing contained
herein shall be deemed to alter the relationship between the Company or an
Affiliate and a Participant, or the contractual relationship between a
Participant and the Company or an Affiliate if there is a written contract
regarding such relationship. Nothing contained herein shall be construed to
constitute a contract of employment between the Company or an Affiliate and a
Participant. The Company or an Affiliate and each of the Participants continue
to have the right to terminate the employment or service relationship at any
time for any reason, except as provided in a written contract. The

20



--------------------------------------------------------------------------------



 



Company or an Affiliate shall have no obligation to retain the Participant in
its employ or service as a result of this Plan. There shall be no inference as
to the length of employment or service hereby, and the Company or an Affiliate
reserves the same rights to terminate the Participant’s employment or service as
existed prior to the individual becoming a Participant in this Plan.

     13.9 Awards in Substitution for Awards Granted by Other Corporations.
Awards may be granted under the Plan from time to time in substitution for
awards held by employees, directors or service providers of other corporations
who are about to become officers or employees of the Company or an Affiliate
(and will be eligible to be Participants) as the result of a transaction
described in Code §424. The terms and conditions of the Awards so granted may
vary from the terms and conditions set forth in this Plan at the time of such
grant as the majority of the members of the Committee may deem appropriate to
conform, in whole or in part, to the provisions of the awards in substitution
for which they are granted and to ensure that the requirements imposed under
Code §§409A and 424 are met.

     13.10 Delivery of Stock Certificates. To the extent the Company uses
certificates to represent Common Shares, certificates to be delivered to
Participants under this Plan shall be deemed delivered for all purposes when the
Company or a stock transfer agent of the Company shall have placed such
certificates in the United States mail, addressed to the Participant, at the
Participant’s last known address on file with the Company. Any reference in this
section or elsewhere in the Plan or an Award Agreement to actual stock
certificates and/or the delivery of actual stock certificates shall be deemed
satisfied by the electronic record-keeping and electronic delivery of Common
Shares or other mechanism then utilized by the Company and its agents for
reflecting ownership of such Common Shares.

     13.11 Indemnification. To the maximum extent permitted under the Company’s
Articles of Incorporation and Code of Regulations, each person who is or shall
have been a member of the Committee, or of the Board, shall be indemnified and
held harmless by the Company against and from (1) any loss, cost, liability or
expense (including attorneys’ fees) that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action taken or failure to act under this Plan or
any Award Agreement, and (2) from any and all amounts paid by him or her in
settlement thereof, with the Company’s prior written approval, or paid by him or
her in satisfaction of any judgment in any such claim, action, suit or
proceeding against him or her; provided, however, that he or she shall give the
Company an opportunity, at its own expense, to handle and defend the same before
he or she undertakes to handle and defend it on his or her own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Articles of Incorporation or Code of Regulations, by contract, as a matter of
law, or otherwise, or under any power that the Company may have to indemnify
them or hold them harmless.

21



--------------------------------------------------------------------------------



 



     13.12 No Fractional Shares. No fractional Common Shares shall be issued or
delivered under the Plan or any Award granted hereunder, provided that the
Committee, in its sole discretion, may round fractional shares down to the
nearest whole share or settle fractional shares in cash.

     13.13 Severability. If any provision of this Plan shall for any reason be
held to be invalid or unenforceable, such invalidity or unenforceability shall
not effect any other provision hereof, and this Plan shall be construed as if
such invalid or unenforceable provision were omitted.

     13.14 Successors and Assigns. This Plan shall inure to the benefit of and
be binding upon each successor and assign of the Company. All obligations
imposed upon a Participant, and all rights granted to the Company hereunder,
shall be binding upon the Participant’s heirs, legal representatives and
successors.

     13.15 Entire Agreement. Except as expressly provided otherwise, this Plan
and any Award Agreement constitute the entire agreement with respect to the
subject matter hereof and thereof, provided that in the event of any
inconsistency between the Plan and any Award Agreement, the terms and conditions
of this Plan shall control.

     13.16 Term. No Award shall be granted under the Plan after May 16, 2012.

     13.17 Application of Section 83(b). At the Committee’s discretion, any
Participant may make an early inclusion election under Code §83(b) but only by
complying with procedures developed by the Committee and rules issued under Code
§83(b).

     13.18 Headings. The headings of the Articles and their subparts contained
in this Plan are for the convenience of reading and reference purposes only and
shall not affect the meaning, interpretation or be meant to be of substantive
significance of this Plan.

22